Philips, P. J.
The defendant was indicted and convicted for unlawfully obstructing a public highway in Saline county. We have carefully examined the record in this case, and find no error in the proceedings of: the criminal court. The proof was clear that the part of the road obstructed by defendant had been in use, for more than fen years preceding the act of interference, as a public highway. This was sufficient to support the indictment without any record proof of the establishment of the road by an order of the county court. This has been so repeatedly held as to require no citation of adjudications. Zimmerman v. Snowden, 88 Mo. 221. That the purpose of the defendant was to occupy the part of the road inclosed by him under an assertion of title thereto, and not solely for the purpose of planting a hedge, as he now claims, is too clear for controversy. The instructions given by the court fairly and fully presented the real issues of law and fact to the jury. The verdict is well sustained by the evidence, and we find no error to justify a disturbance of the verdict and judgment.
The judgment of the circuit court is, therefore, affirmed.
All concur.